Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Reichbach, J.), imposed August 19, 2004, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a determinate term of imprisonment of 20 years and the imposition of a mandatory surcharge of $210 and a DNA databank fee of $50.
Ordered that the sentence is modified, on the law, by vacating the imposition of the DNA databank fee; as so modified, the sentence is affirmed.
As the People concede, since the crime was committed before the effective date of the legislation providing for the imposition of a DNA databank fee (see Penal Law § 60.35 [1] [a] [v]), that fee should not have been imposed by the Supreme Court herein (see People v Zsolt, 17 AD3d 150 [2005]; People v Mullins, 13 AD3d 192 [2004]; People v Taylor, 10 AD3d 559 [2004]). Prudenti, P.J., Cozier, Goldstein and Spolzino, JJ., concur.